Case 1:19-md-02915-AJT-JFA Document 1658 Filed 07/02/21 Page 1 of 3 PageID# 33142




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

IN RE: CAPITAL ONE CONSUMER                            )   MDL No. 1:19-md-02915 (AJT-JFA)
DATA SECURITY BREACH LITIGATION                        )
                                                       )
                                                       )


  This Document Relates to the Consumer Cases

                             AMAZON’S MOTION TO EXCLUDE
                            TESTIMONY OF STUART E. MADNICK

           Defendants Amazon.com, Inc. and Amazon Web Services, Inc. (“Amazon”) hereby

  provides notice of its motion to exclude the testimony of Plaintiffs’ expert Stuart E. Madnick under

  Federal Rules of Evidence 403, 702, and Daubert v. Merrell Dow Pharm, Inc., 509 U.S. 579, 595

  (1993). Amazon joins Capital One’s Motion to Exclude the Testimony of Stuart E. Madnick

  regarding issues common to Defendants, and further moves to exclude Madnick’s separate

  opinions related to his opinions on Amazon’s alleged failure to exercise reasonable care.

           The grounds for this Motion are stated in the accompanying Memorandum of Law,

  Declaration of Rina Plotkin, the pleadings and papers on file in this action, and such matters upon

  which the Court may take judicial notice, and argument and evidence to be presented at the hearing

  on this motion.

           Wherefore, Amazon respectfully requests that the Court grant the relief set forth in the

  Proposed Order filed concurrently herewith.



  Dated:     July 2, 2021                        Respectfully submitted,


                                                 /s/ Robert R. Vieth
                                                 Robert R. Vieth, Esq. (VSB No. 24304)
                                                 HIRSCHLER FLEISCHER, PC

                                                   1
Case 1:19-md-02915-AJT-JFA Document 1658 Filed 07/02/21 Page 2 of 3 PageID# 33143




                                      8270 Greensboro Drive, Suite 700
                                      Tysons Corner, VA 22102
                                      T: (703) 584-8366
                                      F: (703) 584-8901
                                      Email: rvieth@hirschlerlaw.com

                                      Local counsel for Defendants Amazon.com, Inc.
                                      and Amazon Web Services, Inc.

                                      Tyler G. Newby (admitted pro hac vice)
                                      Brian Buckley (admitted pro hac vice)
                                      Laurence F. Pulgram (admitted pro hac vice)
                                      Jedediah Wakefield (admitted pro hac vice)
                                      Andrew M. Lewis (admitted pro hac vice)
                                      Janie Y. Miller (admitted pro hac vice)
                                      Meghan E. Fenzel (admitted pro hac vice)
                                      Sarah V. Lightstone (admitted pro hac vice)
                                      Rina Plotkin (admitted pro hac vice)
                                      FENWICK & WEST LLP
                                      555 California Street, 12th Floor
                                      San Francisco, CA 94104
                                      Telephone:     (415) 875-2300
                                      Facsimile:     (415) 281-1350
                                      Email: tnewby@fenwick.com
                                             bbuckley@fenwick.com
                                             lpulgram@fenwick.com
                                             jwakefield@fenwick.com
                                             alewis@fenwick.com
                                             jmiller@fenwick.com
                                             mfenzel@fenwick.com
                                             slightstone@fenwick.com
                                             rplotkin@fenwick.com

                                      Counsel for Defendants Amazon.com, Inc. and
                                      Amazon Web Services, Inc.




                                        2
Case 1:19-md-02915-AJT-JFA Document 1658 Filed 07/02/21 Page 3 of 3 PageID# 33144




                                  CERTIFICATE OF SERVICE

         I hereby certify that on July 2, 2021 I electronically filed the foregoing document with the

  Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

  counsel of record.




                                               /s/ Robert R. Vieth
                                               Robert R. Vieth, Esq. (VSB No. 24304)
                                               HIRSCHLER FLEISCHER, PC
                                               8270 Greensboro Drive, Suite 700
                                               Tysons, Virginia 22102
                                               T: (703) 584-8366
                                               F: (703) 584-8901
                                               Email: rvieth@hirschlerlaw.com
